Franklin App. No. 97APD06-828. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. On September 16, 1998, appellant filed a merit brief that does not contain a copy of the judgment or order from which the appeal is taken as required by S.Ct.Prac.R. VI(l)(B)(5)(b). Accordingly,
IT IS ORDERED by the court, sua sponte, that appellant’s merit brief be, and hereby is, stricken.
IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.